DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Period for Reply Restarted
In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
The reference Pfleger de Aguiaret al. (US 2019/0246977 A1) was not correctly cited in the last Office action.  The correct citation is shown on the attached PTO-892.

1.	Claims 1-3 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rami Puzis et al.  (EP 3179323 A1) in view of Pfleger de Aguiaret al. (US 2019/0243977 A1).
Regarding claims 1 and 3, Rami Puzis discloses a threat detection system for industrial controllers  (Abstract,  a systems and methods of detecting whether an attacker has re-programmed a Programmable Logic Controller (PLC) in a Supervisory Control And Data Acquisition (SCADA) system in order to send false information back to the Human Machine Interface (HMI), comprising: 
at least one Programmable Logic (0015], Programmable Logic Controller 16) 
at least one physical device (HMI 18) connected with said PLC  (Fig. 1,  PLC connected with HMI) said PLC deterministically programmed and configured to receive at least one input signal and respond with at least one predetermined signal according to said logic a a monitoring unit connected with said PLC ([0015], a Supervisory Control And Data Acquisition (SCADA) system in order to send false information back to the Human Machine Interface (HMI), comparing the values of data signals sent from at least one sensor to a PLC to the values of the data signals that the PLC sends to the HMI);
said monitoring unit configured to send at least one input signal to said PLC ([0012]-[0020],  adding a passive tap in the communication channel between the PLC and the HMI to monitor the sensor data that is sent by the PLC;  sending the monitored data sent by the PLC to the integrity checker module; and system the integrity checker module comprises software operative to compare the monitored data sent by the PLC to the monitored data received by the PLC and, if they are not the same, the integrity checker module issues an alert); and 
receive at least one response from said PLC and communicate at least one alert upon said at least one response being other than an expected response according to said deterministic programming of said PLC ( 0015], and issuing an alert if the values of the data signals sent from the at least one sensor have been altered.

However, Pfleger de Aguiaret discloses a Deterministic Fictitious Programmable Logic Controller (Abstract, Fig1, replica programmable logic controller 102), and a deterministic program logic ([0004], Fig. 1, Fig. 5, [0022], communicating with at least one replica PLC that corresponds to a production PLC in a production system that includes a plurality of PLC controlled hardware components); the DFPLC disguised as a PLC (abstract,[0022], fig. 1, fig. 5,  one replica PLC 102 that includes a processor 104, memory 106, control logic code 108, and a firmware 110 corresponding to that from a production PLC  122 in a production system 120. Such a production system 120 may correspond to an energy control system (e.g., a power grid system) or other industrial system that uses PLCs to control and monitor hardware components 124 and processes. In this example, the replica PLC may correspond to an actual physical PLC (having a physical processor and memory).
Rami Puzis and Pfleger de Aguiaret are analogous art. They relate to maintenance in the industrial systems, particularly for preventing attack for industrial control system. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above analyzing a potential attack and prevented as taught by Rami Puzis by incorporating the above limitation, as taught by Pfleger de Aguiaret in order to detect malware and cyber-attacks targeted against industrial and energy control systems.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rami Puzis et al.  (EP 3179323 A1) in view of Pfleger de Aguiaret al. (US 2019/0243977 A1) further in view of Hassanzadeh et al. (US 2016/0301709 A1).

Hassanzadeh discloses an information technology (IT) layer connected to the internet (Fig. 1 , [0037], devices/assets within the information technology (IT) network domain 102, the IT DMZ 106a, the operational technology (OT) network domain 104, and the OT DMZ 106b with  internet); a DeMilitarized Zone (DMZ) layer connected with said IT layer ([Fig. 1, [0025], Fig. 1, [0025], [0037],  information technology network (e.g., the information technology (IT) network domain 102, and optionally the IT DMZ), an operational technology (OT) layer connected with said DMZ layer(Fig. 1, [0025], [0037],  the operational technology (OT) network domain 104, and optionally the OT DMZ 106b;  and said OT layer comprises the threat detection system for industrial controllers (Fig. 5A, [0041], [0044], identifying an attack path may include determining a series of communications between computing devices. For example, an attacker may attempt to change the status of a controller device in an operational technology (OT) network, but lack physical access. In the present example, to gain access to the controller device, the attacker may launch an attack against a computer device in an information technology (IT) network, and may exploit the computer device in order to step to a human-machine interface (HMI) device in the operational technology network, and then may further exploit the human-machine interface device in order to step to the controller device. Information associated with identified attack paths can be used by the alert correlator 512, to determine one or more threat scenarios 560).
Rami Puzis, Pfleger de Aguiaret and Hassanzadeh are analogous art. They relate to maintenance systems, particularly for preventing attach for industrial control system. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute analyzing a potential attack paths represented in the data structure of Hassanzadeh for the detecting whether an attacker has re-programmed a 
Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119